I concur in the opinion of Mr. Justice FEAD solely on the ground that the adjustment agent of the tortfeasor, who made the settlement with the insured, was aware of the subrogation of the insurer and of the limitation on the right of the insured to release full liability and, therefore, in point of law, the tortfeasor obtained no release of the vested right of plaintiff, and cannot now defend on a split of cause of action in which he participated.
The late Justice NELSON SHARPE took no part in this decision.